Citation Nr: 9905081	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-13 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Whether the August 1973 decision denying an increased 
rating for a right leg disability is final.

2.  Whether there was clear and unmistakable error in the RO 
decision of August 1973 denying an increased rating for a 
right leg disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
March 1996 decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In the decision of 
March 1996, the RO determined that no clear and unmistakable 
error (CUE) existed in an August 1973 RO decision denying 
entitlement to an increased rating for muscle hernia at the 
right upper tibia and knee as a residual of a shell fragment 
wound.

The Board reviewed the CUE claim in March 1998, at which time 
the Board determined that appellant also raised the issue 
whether the RO decision of August 1973 was final.  Because 
the Board decided that the issue of finality was inextricably 
intertwined with the veteran's claim on appeal, the Board 
remanded the case for further development.  

On remand, the RO reviewed the finality issue, and, in a 
decision of June 1998, the RO determined the August 1973 
rating decision regarding the veteran's service connected 
right leg disability was a final decision.  The veteran filed 
a notice of disagreement that same month, and was given a 
statement of the case.  He then filed a substantive appeal, 
perfecting his appeal.  

It is also noted that the statement of the case issued in 
this case was defective in that no laws and regulations 
pertaining to finality and the filing of a timely notice of 
disagreement were included.  However, in view of the Board's 
favorable decision in this matter, no prejudice will result 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1994).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends he filed a timely notice of disagreement 
in response to the RO's May 1973 rating decision and the 
appeal was not resolved by the RO's decision of August 1973.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the RO decision of August 
1973 is not a final decision, and that the record does not 
present an appealable issue as to the claim for clear and 
unmistakable error in the RO's decision of August 1973.  


FINDINGS OF FACT

1.  The veteran filed a notice of disagreement, received at 
the RO on June 11, 1973, regarding a May 1973 rating action.

2.   The RO's decision of August 1973 did not resolve the 
appeal initiated by the notice of disagreement of June 1973.

3.   The RO has never issued a statement of the case in 
response to the appellant's notice of disagreement of June 
1973.. 

4.   The claim of clear and unmistakable error in the RO 
decision of August 1973 does not present an appealable issue.



CONCLUSIONS OF LAW

1.  The RO's  decision of August 1973, denying a rating in 
excess of 10 percent for the veteran's muscle hernia at the 
right upper tibia and knee as a residual of a shell fragment 
wound, is not final, and the appellant is entitled to a 
statement of the case on the claim of entitlement to an 
increased rating.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.201, 20.204, 20.302 (1998).  

2.  The claim of clear and unmistakable error in the RO's 
decision of August 1973 is dismissed.  38 U.S.C.A. § 7104(a) 
(West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a May 1973 rating decision, the RO denied the veteran an 
increased rating for his "service connected right leg 
condition".  At the time, he was service connected for 
numerous shell fragment wounds, including several on the 
right leg.  In response, the veteran filed a June 1973 notice 
of disagreement, which was date-stamped by the RO on June 11, 
1973.  The RO in turn afforded the veteran additional medical 
examination, and in an August 1973 rating action, granted him 
an increased, but not 

total, rating for his service connected disabilities.  The 
rating decision included a note to the VA adjudicator to 
determine whether this satisfied the veteran's appeal.  
However, no statement on that question from the veteran is of 
record.  

Subsequently, in March 1996, the veteran filed a claim 
alleging clear and unmistakable error in the VA's August 1973 
rating decision.  The RO found no clear and unmistakable 
error in that decision, and denied the claim.  A notice of 
disagreement was filed by the veteran, and his appeal was 
presented to Board in March 1998.  After reviewing the 
record, the Board questioned the finality of the May and 
August 1973 rating actions, and remanded the claim for a 
determination on that point.  The August 1973 decision was 
found by the RO to be final, and the veteran responded with a 
timely notice of disagreement and substantive appeal.  This 
appeal was then presented to the Board.  


Analysis

An appeal to the Board is initiated by the filing of a 
written notice of disagreement within one year of the date of 
mailing of the notice of the contested review or 
determination.  Any written communication from the claimant 
or his/her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a notice of disagreement; no special wording 
is required.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 
20.302.

When a timely notice of disagreement is filed, the RO is 
required to furnish the appellant with a statement of the 
case.  38 U.S.C.A. § 7105 (West 1991).  A withdrawal of a 
notice of disagreement must be in writing.  38 C.F.R. 
§ 20.204.    


Whether the Decision of August 1973 is Final 

In the present case, the veteran's claim for an increased 
rating for his "service connected right leg condition" was 
denied by the RO in a May 1973 rating decision.  He was so 
informed in a VA letter dated May 30, 1973.  In response, he 
filed a letter stating "I disagree with your decision of 5-
30-73"; this letter was date-stamped as received at the RO 
on June 11, 1973.  This document was filed well within the 
one year time limit for a notice of disagreement, and clearly 
indicates disagreement with the result and a desire to 
contest; thus, it is a valid notice of disagreement.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

The RO action of August 1973 was not a total grant of 
benefits and did not resolve the appeal.  The record includes 
no withdrawal of the notice of disagreement, written or 
otherwise.  Therefore the requirement for withdrawal under 
38 C.F.R. § 20.204 is not met.

The veteran having filed a timely notice of disagreement, he 
must be furnished with a statement of the case by the RO, 
unless the matter is resolved by the granting of the benefit 
sought, or the notice of disagreement is withdrawn.  
38 U.S.C.A. § 7105. 


Whether There is Clear and Unmistakable
 Error in the August 1973 Decision

Under 38 C.F.R. § 3.105(a), previous determinations "which 
are final and binding" may be revised on the basis of clear 
and unmistakable error.  As determined above, the RO decision 
of August 1973 is not final, and there is no basis for a 
claim of clear and unmistakable error in the August 1973 
decision.  Therefore, the record does not present an 
appealable issue as to the claim of clear and unmistakable 
error, and the claim must be dismissed..    


ORDER

As the August 1973 decision is not final, the RO must issue a 
statement of the case on the issues encompassed therein.

The claim of clear and unmistakable error in the August 1973 
decision is dismissed 




______________________________
G. H. SHUFELT
	  Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

3
-  -
